401 F.2d 387
130 U.S.App.D.C. 322
Sandy ROGERS, Appellant,v.UNITED STATES of America, Appellee.
No. 21733.
United States Court of Appeals District of Columbia Circuit.
April 12, 1968.

Mr. John J. Dwyer, Washington, D.C., was on the pleadings for appellant.
Messrs. David G. Bress, U.S. Atty., and Frank Q. Nebeker, Asst. U.S. Atty., for appellee.
Before BAZELON, Chief Judge, McGOWAN and ROBINSON, Circuit Judges, in Chambers.
ORDER
PER CURIAM.


1
On consideration of appellant's motion for summary reversal of the order of the District Court denying release on personal recognizance and of appellee's opposition thereto, and it appearing that a judge of the District of Columbia Court of General Sessions sitting as a committing magistrate found that appellant was a fit subject for release and set bond in this rape case, but see 18 U.S.C. 3141, at $10,000 notwithstanding the fact that it appeared that appellant was unable to furnish bond in said amount and that said judge refused to alter the terms of release on an application for review, but see Pelletier v. United States, 120 U.S.App.D.C. 40, 343 F.2d 322 (1965), and it further appearing that the District Court denied appellant's motion for release on personal recognizance, and it further appearing that the Supreme Court has recently held unconstitutional the death penalty provision of the Federal Kidnaping Act, 18 U.S.C. 1201(a), see United States v. Jackson, 390 U.S. 570, 88 S. Ct. 1209, 20 L. Ed. 2d 138 (April 8, 1968), it is


2
Ordered by the Court that this case is remanded to the District Court for consideration de novo, in the light particularly of United States v. Jackson, 390 U.S. 570, 88 S. Ct. 1209, 20 L. Ed. 2d 138 (April 8, 1968).


3
McGOWAN, Circuit Judge, did not participate in the foregoing order.